Title: John Thaxter to John Quincy Adams, 21 August 1780
From: Thaxter, John
To: Adams, John Quincy



My dear young Friend
Paris August 21st. 1780

Your favor from Brussells was duly recieved, and ought to have been acknowledged before this. By the size of your Packet that came to hand this day, I concluded that it contained a particular description of your Travels, of the Curiosities you had met with &c., but upon opening it I found one line of request, and another (truly laconic) hinting at my neglect in writing. If You had been kind enough to have given me a short sketch of Amsterdam, the tartness of one line in this day’s packet would have been much more palatable. However I have not taken it much in dudgeon, because You had a just claim to an answer.

I have forwarded You a letter some days agone from America. It was inclosed with others to your Papa. I wrote your Papa but a day or two ago by Mr. McCreary. I hope he will recieve both packets. Possibly they may be at Brussells.
We were very happy to hear of your safe arrival at Amsterdam. You have travelled there at a good time of life, and under the Advantage of an excellent Instructor in your Papa. No doubt you have profited of both. As You are fond of keeping a Journal, be very particular in your description of the capital Towns you pass, of their Curiosities, their manners, Customs, Dress, but more particularly of their Religion and Governments. This will be of great Advantage hereafter.—Omne tulit punctum, qui miscuit utile dulci. I have only time to request You to present my best Respects to your Papa, and Love to your Brother Charles, and to subscribe myself in great haste your affectionate Friend,

J. Thaxter Junr.

